    Case: 1:20-cr-00332 Document #: 62 Filed: 08/06/20 Page 1 of 4 PageID #:209




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                              No. 20 CR 332
              v.
                                              Judge John Z. Lee
JOSHUA MOORE (“Big Moe” and “Big
Guy”),
JOHN HEARD, (“Bird”),
EARNEST GREENE, (“Ernie”),
JOSE FONTANEZ (“Joey Crack”), and
ANTONIO MAXEY (“Tone”)

           AGREED PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the motion of the government, pursuant to Fed. R. Crim. P. 16(d) and 18

U.S.C. § 3771(a)(1) and (8), it is hereby ORDERED:

      1.     All of the materials provided by the United States in preparation for, or

in connection with, any stage of the proceedings in this case (collectively, “the

materials”) are subject to this protective order and may be used by defendants and

defendants' counsel (defined as counsel of record in this case) solely in connection

with the defense of this case, and for no other purpose, and in connection with no

other proceeding, without further order of this Court.

      2.     Defendants and defendants’ counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than persons

employed to assist in the defense, persons who are interviewed as potential witnesses,

counsel for potential witnesses, and other persons to whom the Court may authorize

disclosure (collectively, “authorized persons”). Potential witnesses and their counsel

                                          1
    Case: 1:20-cr-00332 Document #: 62 Filed: 08/06/20 Page 2 of 4 PageID #:210




may be shown copies of the materials as necessary to prepare the defense, but may

not retain copies without prior permission of the Court.

      3.     Certain materials disclosed or to be disclosed by the government contain

particularly sensitive information, including personal identifying information of one

or more persons other than the defendant to whom the information is disclosed. These

materials shall be plainly marked as sensitive by the government prior to disclosure.

No such materials, or the information contained therein, may be disclosed to any

persons other than defendants, counsel for defendants, persons employed to assist

the defense, or the person to whom the sensitive information solely and directly

pertains, without prior notice to the government and authorization from the Court.

Absent prior permission from the Court, information marked as sensitive shall not

be included in any public filing with the Court, and instead shall be submitted under

seal (except in the case of a defendant who chooses to include in a public document

sensitive information relating solely and directly to the defendant making the filing).

      4.     Defendants, defendants’ counsel, and authorized persons shall not copy

or reproduce the materials except in order to provide copies of the materials for use

in connection with this case by defendants, defendants’ counsel, and authorized

persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

      5.     Defendants, defendants’ counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of


                                          2
    Case: 1:20-cr-00332 Document #: 62 Filed: 08/06/20 Page 3 of 4 PageID #:211




the materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original materials.

      6.     Before providing materials to an authorized person, defense counsel

must provide the authorized person with a copy of this Order and require the

authorized person to sign a statement acknowledging that the authorized person has

received a copy of and reviewed this Order, and has agreed to be bound by its terms

and conditions subject to sanctioning by the Court for any violations of this Order.

Defense counsel shall maintain a copy of the signed statement of each authorized

person for a period of twelve months after the conclusion of all stages of this case, and

shall provide copies of the signed statement of each authorized person to the

government upon request.

      7.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The materials may be (1) destroyed; (2) returned to the United

States; or (3) retained in defense counsel's case file. The Court may require a

certification as to the disposition of any such materials. In the event that the

materials are retained by defense counsel, the restrictions of this Order continue in

effect for as long as the materials are so maintained, and the materials may not be

disseminated or used in connection with any other matter without further order of

the Court.




                                           3
    Case: 1:20-cr-00332 Document #: 62 Filed: 08/06/20 Page 4 of 4 PageID #:212




      8.     To the extent any material is produced by the United States to

defendants or defendants' counsel by mistake, the United States shall have the right

to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendants and/or defendants’ counsel shall return all

such material if in hard copy, and in the case of electronic materials, shall certify in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.

      9.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case.

      10.    The Court further orders that the contents of intercepted wire

communications, sealed applications, affidavits and orders authorizing the

interception of wire communications in this case be unsealed and subject to the terms

of this Order.

      11.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

                                         ENTER: 8/6/20



                                         JOHN Z. LEE
                                         United States District Judge



                                            4
